Case 8:20-cv-02118-VMC-AAS Document 41 Filed 04/09/21 Page 1 of 9 PageID 340




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MS HEALTH, INC.,

      Plaintiff,
v.                                         Case No. 8:20-cv-2118-VMC-AAS

CATHOLIC CHARITIES, DIOCESE
OF ST. PETERSBURG, INC.,

      Defendant.
_____________________________________/

                                   ORDER

      Catholic Charities, Diocese of St. Petersburg, Inc. (Catholic Charities)

request MS Health, Inc.’s damages calculation for the development fee, better

answers from MS Health to Catholic Charities’ interrogatories 2 and 3, and

documents responsive to requests for production 1, 2, and 3. (Doc. 34). Catholic

Charities’ motion to compel is GRANTED in part and DENIED in part.

I.    BACKGROUND

      MS Health sues Catholic Charities for copyright infringement, breach of

contract, and violation of the Digital Millennium Copyright Act. (Doc. 24). This

court entered a case management scheduling order. (Doc. 21).

      On November 24, 2020, Catholic Charities served MS Health with

interrogatories and requests for production. (Doc. 34, Exs. A, B). After


                                       1
Case 8:20-cv-02118-VMC-AAS Document 41 Filed 04/09/21 Page 2 of 9 PageID 341




obtaining an extension from Catholic Charities, on January 25, 2021, MS

Health served its responses. (Doc. 34, Ex. D). On November 30, 2020, MS

Health sent its initial disclosures to Catholic Charities. (Doc. 34, Ex. C). On

February 15, 2021, Catholic Charities wrote MS Health to address alleged

deficiencies in MS Health’s responses to Catholic Charities’ interrogatories,

requests for production, and initial disclosures. (See Doc. 34, Ex. E). MS Health

offered to produce additional documents and respond to Catholic Charities’

letter by March 5, 2021. (Doc. 34, p. 4).

      After not receiving any response or updated discovery, Catholic Charities

moved to compel the updated discovery. (Doc. 34). In response, MS Health

asserted most of Catholic Charities’ requests will become moot because it will

provide amended discovery responses and requests for production. (Doc. 37).

And MS Health also argued Catholic Charities’ contention interrogatories are

premature. (Id. at pp. 2–3). A March 29, 2021 order directed Catholic Charities

to address what remains at issue from its motion after a review of MS Health’s

supplemented discovery responses. (Doc. 38).

      Catholic Charities notes four remaining issues: (1) a more detailed

damages calculation for MS Health’s $500,000 damages for a development fee;

(2) amended answers to two interrogatories; (3) documents responsive to three

requests for production; and (4) its requests for sanctions, specifically for
                                        2
Case 8:20-cv-02118-VMC-AAS Document 41 Filed 04/09/21 Page 3 of 9 PageID 342




attorney’s fees incurred in preparing the motion. (Doc. 39).

II.    LEGAL STANDARD

       A party may obtain discovery about any nonprivileged matter relevant

to any party’s claim or defense and proportional to the needs. Fed. R. Civ. P.

26(b)(1). Discovery helps parties ascertain facts that bear on issues. ACLU of

Fla., Inc. v. City of Sarasota, 859 F.3d 1337, 1340 (11th Cir. 2017) (citations

omitted).

       A party may move for an order compelling discovery from the opposing

party. Fed. R. Civ. P. 37(a). The party moving to compel discovery has the

initial burden of proving the requested discovery is relevant and proportional.

Douglas v. Kohl’s Dept. Stores, Inc., No. 6:15-CV-1185-Orl-22TBS, 2016 WL

1637277, at *2 (M.D. Fla. Apr. 25, 2016) (quotation and citation omitted). The

responding party must then specifically show how the requested discovery is

unreasonable or unduly burdensome. Panola Land Buyers Ass’n v. Shuman,

762 F.2d 1550, 1559–60 (11th Cir. 1985).

III.   ANALYSIS

       A.   Initial Disclosures

       Although MS Health updated its initial disclosure, Catholic Charities

still requests more detail about MS Health’s damages calculation for its

$500,000 development fee. (Doc. 39, p. 2).
                                       3
Case 8:20-cv-02118-VMC-AAS Document 41 Filed 04/09/21 Page 4 of 9 PageID 343




      Federal Rule of Civil Procedure 26(a) provides:

      Except as exempted by Rule 26(a)(1)(B) or as otherwise stipulated
      or ordered by the court, a party must, without awaiting a discovery
      request, provide to the other parties:
      ....

      (iii) a computation of each category of damages claimed by the
      disclosing party—who must also make available for inspection and
      copying as under Rule 34 the documents or other evidentiary
      material, unless privileged or protected from disclosure, on which
      each computation is based, including materials bearing on the
      nature and extent of injuries suffered.

Fed. R. Civ. P. 26(a)(1)(A)(iii). Rule 26(a) further provides, “A party must make

its initial disclosures based on the information then reasonably available to it.

A party is not excused from making its disclosures because it has not fully

investigated the case.” Fed. R. Civ. P. 26(a)(1)(E).

      The defendant cannot calculate or guess the damages the plaintiff

requests; instead, the plaintiff must provide, in the initial disclosures, the

plaintiff’s computation to support the requested damages, and must

supplement those initial disclosures as appropriate. See Oliver v. City of

Orlando, No. 6:06-cv-1671-Orl-31DAB, 2007 WL 3232227, at *3 (M.D. Fla. Oct.

31, 2007). “[A]lthough estimates are often necessary in lieu of the precise

damage calculation, they do not preclude a party from complying with the

rule.” Peninsula Grp. Capital Corp. v. Greater Orlando Aviation Auth., No.

6:09-cv-2097-Orl-35GJK, 2010 WL 11507775, at *3 (M.D. Fla. June 17, 2010).
                                        4
Case 8:20-cv-02118-VMC-AAS Document 41 Filed 04/09/21 Page 5 of 9 PageID 344




“[T]o comply with the initial disclosure requirements of Rule 26, parties must

perform ‘some analysis,’ and cannot rely on general statements.” Boldstar

Tech., LLC v. Home Depot USA, Inc., No. 07-80435-CIV, 2008 WL 11320010,

at *2 (S.D. Fla. Feb. 28, 2008) (citing McBride v. Coats, No. 8:06-cv-1490-T-

24EAJ, 2007 WL 3144028, *1 (M.D. Fla. Oct. 24, 2007)).

      MS Health’s amended initial disclosures for its damages fail to meet the

requirements of Rule 26. Catholic Charities are entitled to more detail for MS

Health’s development fee damages computation. See Ilerol Trucking, Inc. v.

FedEx Ground Package Sys., Inc., No. 07-22817-CV-HUCK, 2008 WL 750008,

at *1 (S.D. Fla. Mar. 19, 2008) (compelling plaintiff to respond to interrogatory

requesting “a detailed damages calculation including the total amount sought,

the factual basis for the amount and a description of the documents upon which

the calculation was based”). Thus, Catholic Charities’ motion to compel MS

Health to provide a computation of its $500,000 development fee in damages

is granted.

      B.      Interrogatories

      After receiving amended responses, Catholic Charities request MS

Health amend its responses to Interrogatories Nos. 2 and 3. 1 (Doc. 39, pp. 2–


1 Although MS Health objected to the interrogatories as premature contention
interrogatories, MS Health answered the interrogatories. “[C]ontention
interrogatories constitute a valid and constructive discovery tool when used
                                      5
Case 8:20-cv-02118-VMC-AAS Document 41 Filed 04/09/21 Page 6 of 9 PageID 345




6).

      Interrogatory No. 2: Describe the factual basis for your
      allegation in paragraph 10 of the Complaint that CCDOSP
      unlawfully accessed, copied, and modified significant portions of
      MS Health’s proprietary software for its own personal gain,
      including but not limited to the dates on which the alleged activity
      by CCDOSP occurred.

      ANSWER: Plaintiff specifically objects to this interrogatory on
      grounds that it constitutes a premature contention interrogatory
      discovery has just been initiated and Plaintiff has not yet gathered
      all of the facts and information that will be used to support its
      claims, and has not yet received information from Defendant that
      may also be used to support these claims. Because answers to
      contention interrogatories are due at the close of discovery,
      Plaintiff will supplement this response at an appropriate time.
      Notwithstanding the forgoing objections, Plaintiff states that a
      CCDOSP employee contacted us about needed to entry data in MS
      Health and another employee sent an email that CCDOSP was
      infringing Plaintiff’s copyrighted software in 2017-2020.

      First Supplemental Response: Plaintiff hereby retracts the
      phrase “[n]othwithstanding the forgoing objections.” Moreover,
      please see the voicemails from Jeanne Coulter and e-mail from
      Marc Fregona produced on March 24, 2021.

      Interrogatory No. 3: Describe the factual basis for your
      allegation in paragraph 13 of the Complaint that CCDOSP
      “produced, reproduced, prepared derivative works based upon,
      distributed, and publicly displayed MS Health’s protected works
      or derivatives, without consent,” including but not limited to the
      dates on which the alleged activity by CCDOSP occurred.

      ANSWER: Plaintiff specifically objects to this interrogatory on
      grounds that it constitutes a premature contention interrogatory


correctly.” Arthrex, Inc. v. Parcus Med., LLC, No. 2:11-CV-694-FtM-29SPC, 2014 WL
12904172, at *2 (M.D. Fla. June 25, 2012).
                                           6
Case 8:20-cv-02118-VMC-AAS Document 41 Filed 04/09/21 Page 7 of 9 PageID 346




      discovery has just been initiated and Plaintiff has not yet gathered
      all of the facts and information that will be used to support its
      claims, and has not yet received information from Defendant that
      may also be used to support these claims. Because answers to
      contention interrogatories are due at the close of discovery,
      Plaintiff will supplement this response at an appropriate time.
      Notwithstanding the forgoing objections, Plaintiff states that the
      CCDOSP url is publicly available and two employees contacted
      Plaintiff and told it about MS Health’s copyright infringement and
      how the software was being used.

      First Supplemental Response: Plaintiff hereby retracts the
      phrase “[n]othwithstanding the forgoing objections.” Moreover,
      please see the voicemails from Jeanne Coulter and e-mail from
      Marc Fregona produced on March 24, 2021.

(Doc. 39, Ex. 1).

      Catholic Charities argue MS Health’s supplement provides no additional

facts, and Catholic Charities argue that MS Health has more details it refuses

to provide. (Doc. 39, pp. 4–6). Even though Catholic Charities may want more

information, that does not mean that MS Health has more information. MS

Health has sufficiently responded to the interrogatories. MS Health also noted

discovery is ongoing. (See Doc. 37, p. 3). If MS Health acquires more

information responsive to these interrogatories, MS Health must supplement

its answer. See Fed. R. Civ. 26(e)(1) (requiring parties to supplement not only

initial disclosures but also responses to discovery requests). Thus, Catholic

Charities’ motion to compel better responses to these two interrogatories is

denied.

                                       7
Case 8:20-cv-02118-VMC-AAS Document 41 Filed 04/09/21 Page 8 of 9 PageID 347




      C.    Requests for Production

      After receiving document production from MS Health, Catholic Charities

identify only three requests for production as still at issue. (Doc. 39, p. 6).

      Request for Production No. 1: Documents supporting your
      allegation that you have a copyright in the “proprietary licensed
      software” referenced in the Complaint.

      Request for Production No. 2: Communications between MS
      Health and the United States Copyright Office related to your
      copyright for the “proprietary licensed software” referenced in the
      Complaint.

      Request for Production No. 3: Your application for a copyright
      in the “proprietary licensed software” referenced in the Complaint.

(Doc. 34, Ex. A). MS Health stated it would “produce responsive, non-privileged

documents within its possession, custody or control.” (Doc. 34, Ex. D). With the

amended discovery responses, MS Health provided a two-page document titled

“Unofficial Certificate Preview.” (Doc. 39, Ex. C). Catholic Charities argue this

two-page document does not satisfy the requests. (Doc. 39, p. 7). The requests

for production are relevant because MS Health sues Catholic Charities for

copyright infringement. MS Health’s two-page document does not sufficiently

respond to the requested category of documents and nowhere does MS Health

indicate that it does not have responsive documents. Thus, Catholic Charities’

motion to compel requests for production numbers 1, 2, and 3 is granted.



                                         8
Case 8:20-cv-02118-VMC-AAS Document 41 Filed 04/09/21 Page 9 of 9 PageID 348




      D.    Request for Attorney’s Fees

      Because Catholic Charities’ motion to compel is being granted in part

and denied in part, the court may exercise discretion on whether the non-

moving party will pay the moving party’s reasonable expenses. See Fed. R. Civ.

P. 37(a)(5)(C). Upon review of the papers, the court finds each party will be

responsible for its own attorneys’ fees and costs incurred with this motion.

IV.   CONCLUSION

      Catholic Charities’ motion to compel (Doc. 34) is GRANTED in part and

DENIED in part. No later than April 23, 2021, MS Health must provide

more detail in its initial disclosures for its development fee damages

calculations and provide documents responsive to Catholic Charities’ requests

for production numbers 1, 2, and 3.

      ORDERED in Tampa, Florida on April 9, 2021.




                                       9
